Citation Nr: 1648079	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  12-17 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for coronary artery disease status post percutaneous intervention with stent deployment.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	James Fausone, Esq. 



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran had honorable active duty service from June 1964 to September 1967, with service in the Republic of Vietnam from May 7, 1967, to September 8, 1967.  He is in receipt of a Combat Action Ribbon, which denotes is participation in combat.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2010, January 2011 and December 2011.  The February 2010 rating decision granted service connection for PTSD and assigned a 30 percent rating effective March 9, 2009; the January 2011 rating decision granted service connection for coronary artery disease status post percutaneous intervention with stent deployment and assigned a 30 percent rating effective  November 7, 2006; and the December 2011 rating decision denied entitlement to a TDIU.  

The claims were remanded by the Board in October 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 4, 2010, the Veteran's coronary artery disease status post percutaneous intervention with stent deployment was not manifested by more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2.  During a VA examination on December 4, 2010, the Veteran's coronary artery disease status post percutaneous intervention with stent deployment was manifested by a METs level estimated at 5 to 7; subsequent to this date, METs were estimated at 5-7 during a March 2011 VA examination and a March 2011 private treatment record reported that left ventricular ejection fraction was calculated to be 49 percent on treadmill exercise using Bruce protocol.  

3.  Since December 4, 2010, the Veteran's coronary artery disease status post percutaneous intervention with stent deployment has not been manifested by chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4.  The Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity throughout the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent have not been met for coronary artery disease status post percutaneous intervention with stent deployment prior to December 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for an initial rating of 60 percent, and not higher, have been met for coronary artery disease status post percutaneous intervention with stent deployment as of December 4, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).
3.  The criteria for an initial rating of 50 percent, and not higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2009 and July 2009.

In this case, the Veteran's increased rating claims arise from his disagreement with the initial evaluations that were assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, to include records from the Social Security Administration (SSA).  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  More specifically, VA medical records were obtained and VA medical examinations with opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board acknowledges the Veteran's representative's assertions that the examinations obtained after its October 2014 remand were inadequate.  The Board disagrees, however, and finds that the VA examinations obtained in this case, which include those conducted in August 2015 and October 2015, are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed and addressing the questions raised by the Board in its October 2014 remand.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was granted for PTSD in the February 2010 rating decision that is the subject of this appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective March 9, 2009.

Service connection was granted for coronary artery disease status post percutaneous intervention with stent deployment in the January 2011 rating decision that is the subject of this appeal.  The RO assigned a 30 percent rating pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005, effective November 7, 2006.  

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015). 

50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).

Diagnostic Code 7005 provides the rating criteria for arteriosclerotic heart disease (coronary artery disease). In pertinent part, a rating of 30 percent is assigned when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or if there is evidence of cardiac hypertrophy or dilation on electrocardiogram (EKG), echocardiogram (ECHO) or X-ray.  A rating of 60 percent is assigned with more than one episode of acute, congestive heart failure in the past year; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A rating of 100 percent is assigned for chronic congestive heart failure; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.

In a May 2010 VA Form 21-4138, the Veteran reported that his PTSD was getting very bad at home and with friends.  He reported weekly panic attacks, that he was forgetting things, more than in the past, and that he also kept thinking about his service time and this brought back things he would like to forget.  

In a May 2012 notice of disagreement, the Veteran's attorney asserted that during a review examination for PTSD, the Veteran endorsed intrusive memories, nightmares, anhedonia, detachment, restricted affect, sleep problems, irritability, concentration problems, hypervigilance, and exaggerated startle response, all of which were described as moderate to severe.  Also noted at the examination were mood symptoms and legal problems related to alcohol abuse (which the examiner stated could not be separated from the Veteran s PTSD).  The attorney reported that the Veteran has been married and divorced three times, lost his job in 1997 due to PTSD related symptoms, and has experienced significant legal problems due to substance abuse and assaultive behavior.  This evidence belies both the examiner's conclusion that the Veteran has only mild social inhibition due to depression and anxiety symptoms related to PTSD and the current evaluation of 30 percent, which is suggestive of symptoms that are only moderate in severity.  The attorney asserted that there were clear indications that an evaluation of at least 50 percent is warranted for PTSD.  

In a January 2013 VA Form 9, the Veteran's attorney made the same arguments regarding PTSD as in the May 2012 notice of disagreement.  In regards to the coronary artery disease, the attorney reported that an evaluation of 60 percent is indicated when the METs level is greater than 3 but not more than 5.  The attorney reported that the Veteran's METs was estimated as 5-7 at both the December 2010 and March 2011 VA examinations and that neither of these estimates excludes the number 5, which is at the upper range for a 60 percent evaluation.  The attorney asserts that an evaluation of 60 percent is also indicated when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The attorney pointed out that the January 2011 rating decision that originally granted service connection for coronary artery disease cited the results of a stress test dated in April 2004, which indicated an ejection fraction of 48 percent.  The attorney contends that this result is consistent with records dated in May 2005 from the Veteran's private cardiologist, which show an estimated ejection fraction of 50 percent.  

In an October 2014 letter, the Veteran's attorney reported that the Veteran experiences significant impairment socially and occupationally due to his PTSD; that he demonstrated combative behavior and interactions with others; that he was terminated from his job due to his symptoms of PTSD; and that his PTSD led to alcohol abuse as self-medication, which has resulted in repetitive legal issues.  The attorney states that the March 2011 VA examination described the Veteran's symptoms as moderate to severe as the Veteran has been married three times, which had all resulted in subsequent divorce.  In regards to the Veteran's coronary artery disease, the attorney asserted that the Veteran's documented ejection fraction during examinations has always met the necessary criteria for the higher evaluation; that his estimated METs have always been given in a range that includes the necessary METs for the higher evaluation; and VA had not sought to further clarify his exact METs.  The attorney requested that the Veteran be given the benefit of the doubt and be awarded the higher evaluation.  

In a June 2016 letter, the Veteran's attorney noted that the RO returned the Veteran's file for addendum opinions in October 2015 because both August 2015 exams were administered inadequately.  The attorney reported that the addendums did not provide clarity nor remedy the inadequacies of the previous examinations.  The problems with each addendum opinion will be discussed in the following two paragraphs.

The attorney reported that the October 2015 addendum stated that the Veteran's coronary artery disease condition did not affect his ability to work, however the examiner stated this was based on his employment history (dating back to 1967), which should not have been used since the Veteran had his cardiac intervention in the form of stent placement in 2005.  The attorney asserted that the examiner should have only used employment history, as part of her determination on functioning from coronary artery disease effects, from 2005 to present in regards to the effects of his CAD.  The attorney also asserted that the examiner also failed to provide an opinion on the effects of physical work since the Veteran reported dyspnea and fatigue during his August 2015 examination, which would affect his physical functioning in a job atmosphere.  The attorney also contends that although the examiner received instructions from VA that she should not base the Veteran's METs determination off of other non-service-connected conditions but strictly his coronary artery disease disability, she referenced external morbidity factors outside of coronary artery disease two separate times during the examination, even going as far as to state "[v]eteran has MANY NSC morbidities which contribute to his, activity limitations," which the attorney contends means that even though instructed not to base her estimation of METs off of existing conditions outside of coronary artery disease, the examiner fobbed off responsibility of making that determination.  

The attorney asserted that the examiner who administered the October 2015 addendum for the Veteran's inadequate August 2015 PTSD examination also failed to provide a sufficient supplement to the previously examination's shortcomings.  First, the examiner refused to recognize the Veteran's alcohol disorder as self-medication attempts to mitigate his PTSD symptoms and failed to support this assertion with supported rationale, only making reference to uncited 'research' that the examiner claimed does not support a link between alcohol use and PTSD, in violation of Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  The attorney asserts that studies dating back to the early 1990s show a link between alcohol use and Vietnam veterans suffering from PTSD, including an enclosed study from the Summer 1993 issue of Psychiatry Quarterly.  The attorney contends that because the examiner refused to acknowledge the link between alcohol use and self-medication of the Veteran's PTSD symptoms, the examiner failed to develop this line of questioning into what symptoms the Veteran was trying to dull or remedy.  The attorney points out that in the August 2015 examination, the Veteran referenced anger, violence and a recent assault charge.  The attorney contends that these were not mentioned by the October 2015 addendum examiner, nor were they followed up on.  The attorney asserts that the Veteran's VA treatment records indicate that as far back as 2007 indicate that the Veteran reported having an alcohol disorder in tandem with struggling to manage his emotions, anger, and thoughts.  The attorney goes on to argue that secondly, the examiner makes the determination that because the Veteran owns a motorcycle, a boat, and a motor home that he has an active social life as it was not clarified in the exam if he ever leaves to use them, or if he uses them to further self-isolate.  The attorney asserts that nowhere in the DSM IV criteria does it indicate that ownership of material items is a clear indicator of high social functioning.  The attorney contends that the examiner fails to discuss the Veteran's multiple failed marriages and how they play into his social impairment.  Concurrently, the examiner states, with much emphasis, that the Veteran's PTSD symptoms do not affect him otherwise he would have not volunteered with the Haiti earthquake recovery efforts in 2011.  The attorney asserts that the point of a contemporary exam is to gauge current symptoms, not to base an opinion of the Veteran's current state upon a vague circumstance from over five years ago.  Without detailing what the Veteran actually did in the recovery, the examiner cannot make that generalization and considering how it is not a contemporary example, needed to evaluate how exactly the Veteran exhibited high functioning in his volunteer capacity.  The attorney also argues that it also does not state anywhere in the DSM IV criteria that someone suffering from PTSD has to be callous toward his fellow man.  As the Veteran acquired his PTSD through his military service, the Veteran is already pre-disposed to helping those in need even when it may be at his own personal harm.  The attorney contends that the examiner displayed an unsupportive generalization that Veterans who suffer from moderate or severe PTSD lack regard for people around them.  The attorney asserts that while their ability to cope may be affected and their natural reaction to stressful situations becomes that of avoidance, it is completely baseless to surmise that one's moral compass is erased because they suffer from PTSD.

In addition to the lay assertions detailed above, the evidence in this case consists of medical treatment records from VA and private sources, to include those obtained from the SSA, and several VA examination reports.  

Records obtained from SSA reveal that the Veteran was seen for coronary artery disease status post myocardial infarction follow up in December 2006.  No heart/auscultation abnormality was detected on objective examination.  The assessment included myocardial infarction and atrial fibrillation.  In a cardiac symptoms questionnaire submitted to the Veteran's private doctor in December 2006, it was noted that the Veteran reported symptoms of dyspnea at rest; lightheadedness; chest pain; paroxysmal nocturnal dyspnea; fatigue; dizziness; palpitations; and orthopnea.  The Veteran's report that the symptoms were exacerbated by any amount of physical activity was consistent with the diagnosis and findings.  The Veteran's report that he spent at least 25 to 50 percent of the day lying down and/or resting due to fatigue was consistent with the diagnosis and findings.  The Veteran should avoid bending, stooping, climbing, overhead reaching, unprotected heights, being around moving machinery, exposure to marked changes in temperature and humidity, exposure to fumes, dust and gas, and activities that induce Valsalva's maneuver.  It was the private physician's opinion that the Veteran should avoid exposure to stress and that he was not capable of returning to the rigors, stressors and strains of full-time employment.  In a fatigue questionnaire submitted to the Veteran's private doctor in December 2006, it was noted that the fatigue suffered by the Veteran was moderately severe (an impairment that seriously affects ability to function), that the complaints of fatigue were consistent with the diagnosis and clinical findings, and that the Veteran needed to alter his daily activities so as to avoid becoming fatigued to the point of incapacity.  Fatigue was noted to constantly interfere with the Veteran's ability to maintain attention and concentration to sufficiently complete tasks in a timely manner; stress was found to contribute to the severity of the Veteran's fatigue; and the Veteran's fatigue interfered with the ability to deal with work stresses.  On average, the private physician anticipated that the Veteran's impairment or treatment would cause him to be absent from work more than two days a month.  A December 2006 functional capacity assessment filled out by the private physician indicated that the Veteran fell into class III (cardiac disease resulting in marked limitation of physical activity; they are comfortable at rest; less than ordinary activity causes fatigue, palpitation, dyspnea or angina pain).  The objective assessment was objective evidence of severe cardiovascular disease.  

The Veteran underwent adenosine dual isotope stress test in January 2007 at Pasco Cardiology Center.  During adenosine infusion, the Veteran did not have chest pain.  The blood pressure was 142/77.  Maximum heart rate was 82 beats per minute.  The computer generated ejection fraction was 52 percent.  

Private treatment records reveal that the Veteran was seen in March 2007 by Dr. J.E.L. with chief complaint of coronary artery disease status post myocardial infarction follow up.  No heart/auscultation abnormality was detected on objective examination.  The assessment included myocardial infarction and atrial fibrillation.  

A May 2007 VA primary care note documents that the Veteran was seen for multiple medical problems, including coronary artery disease.  He had no acute problems that day.  It was noted that he had had myocardial infarction and angioplasty times one (stent), that has coronary artery disease was stable, and that a stress test done six months prior was ok.  Review of his cardiovascular system revealed some chest pain or tightness, some palpitations, and some ankle edema, but no orthopnea or paroxysmal nocturnal dyspnea.  Examination of the cardiovascular system revealed regular heartbeat without murmur, rub or gallop and without bruits.  The pertinent impression included hypertension and coronary artery disease.  A May 2007 ECG was interpreted to be abnormal, showing normal sinus rhythm, right bundle branch block T wave abnormality, consider inferior ischemia.  

Private treatment records reveal that the Veteran was seen in June 2007 and September 2007 by Dr. J.E.L. with chief complaint of coronary artery disease status post myocardial infarction follow up.  No heart/auscultation abnormality was detected on objective examination.  The assessment included myocardial infarction and atrial fibrillation.  

A November 2007 VA primary care follow up note documents that the Veteran was seen for hypertension but denied chest pain or shortness of breath.  Review of his cardiovascular system revealed no chest pain or tightness, no palpitations, no irregular heartbeat, no ankle edema, no orthopnea, and no paroxysmal nocturnal dyspnea.  Examination of the cardiovascular system revealed regular heartbeat without murmur, rub or gallop and without bruits.  The pertinent impression included hypertension.  

Private treatment records reveal that the Veteran was seen in December 2007 by Dr. J.E.L. with chief complaint of coronary artery disease status post myocardial infarction follow up.  No heart/auscultation abnormality was detected on objective examination.  The assessment included myocardial infarction and atrial fibrillation.  

The Veteran underwent an Agent Orange Protocol Exam in January 2008.  He made no cardiovascular complaints at the time, though a past medical history of coronary artery disease with cardiac catheterization was noted.  Review of his cardiac system reveals that he denied chest pain, palpation and orthopnea.  Physical examination of his heart revealed regular rate and rhythm without murmurs, rubs or gallops auscultated.  A chest x-ray contained an impression of no evidence of acute cardiopulmonary disease or masses.  

The Veteran was seen at Pasco Cardiology Center in January 2008 for consideration for surgical clearance.  It was noted that a few days prior, the Veteran had a slight feeling in his right chest that usually occurred while working around the house in hot, humid weather.  It was not centrally located, rather just to the right of the sternum.  It was not clearly angina, but the Veteran was concerned.  He denied exertional dyspnea but reported occasional palpitations.  He had not had any nocturnal dyspnea or orthopnea.  He had had no nocturnal or rest discomfort and he did have edema at the end of the day, which was not new for him.  Results of a stress test showed that he had somewhat more evidence of ischemia on the inferior wall than he had on previous studies.  While the area was not large, it represented a modest worsening from previous studies.  Since he had not had any recent chest discomfort, cardiac catheterization was reasonable.  Cardiac examination revealed a regular rhythm, questionable S4, no murmurs, and no S3.  EKG showed normal sinus rhythm, left atrial enlargement, and right bundle branch block.  The assessment was history of coronary artery disease with 1 episode of atypical chest pain during the hot weather; hyperlipidemia; and prior coronary stenting for acute myocardial infarction.  Cardiac catheterization was planned for the following week.  

The Veteran underwent dual isotope SPECT imaging with treadmill stress and gated SPECT imaging in January 2008 at Pasco Cardiology Center.  There was no current symptomatology.  The heart rate was 65 beats per minute at baseline and was 88 beats per minute during the adenosine infusion.  The resting blood pressure was 156/86 and was 155/86 after adenosine infusion.  The Veteran did not develop significant symptoms.  The resting EKG demonstrated normal sinus rhythm, right bundle branch block, non-specific ST-T wave changes and did not show ST-segment changes consistent with myocardial ischemia with adenosine infusion.  The overall quality of the study was good.  The left ventricular ejection fraction was calculated to be 53 percent.

The Veteran underwent cardiac catheterization in January 2008 at Regional Medical Center.  Following the procedure, it was noted the Veteran had evidence of left ventricular hypertrophy and significant diastolic dysfunction.  Since the myocardial infarction had resolved some time ago and there was evidence of left ventricular hypertrophy, most likely the left ventricular hypertrophy is responsible for the diastolic stiffness.  It was also noted that while it was theoretically possible that the Veteran could have some angina from the small lesion at the apex, the amount of myocardium supplied was so small, that it did not appear to be worthwhile attempting an intervention at this location.  

Private treatment records reveal that the Veteran was seen in March 2008 and August 2008 by Dr. J.E.L. with chief complaint of coronary artery disease status post myocardial infarction follow up.  No heart/auscultation abnormality was detected on objective examination.  The assessment included myocardial infarction and atrial fibrillation.  

The Veteran underwent dual isotope SPECT imaging with treadmill stress and gated SPECT imaging in February 2009 at Pasco Cardiology Center.  Current symptomatology included shortness of breath and dyspnea upon exertion.  The heart rate was 60 beats per minute at baseline and was 87 beats per minute during the adenosine infusion.  The resting blood pressure was 147/87 and was 135/87 after adenosine infusion.  The Veteran did not develop significant symptoms.  The resting EKG demonstrated normal sinus rhythm, right bundle branch block, non-specific ST-T wave changes and did not show ST-segment changes consistent with myocardial ischemia with adenosine infusion.  The overall quality of the study was good.  The left ventricular ejection fraction was calculated to be 55 percent.

In an August 2009 letter from the Veteran's treating provider at the North Florida/South Georgia Veterans Health System, it was reported that the Veteran had an Axis I diagnosis of chronic PTSD and a GAF score of 45.  His prognosis was that he would improve with treatment, but that PTSD will remain lifelong and was usually controllable on medication.  Treatment consisted of stabilization on antidepressant medication, anti-anxiety medications, and other mood-stabilizing medication as needed, and psychotherapy.  The Veteran may need lifelong medication management, but there was a chance that after long-term stabilization, medications may be reduced or stopped and his condition would then remain stable.  

The Veteran underwent a VA initial examination for PTSD in November 2009, at which time his claims file and medical records were reviewed.  It was noted that he had had intermittent treatment from 2007 to the present and was currently being treated at a VA clinic.  Treatment consisted of anti-depressant medication; the Veteran was not receiving group or individual psychotherapy.  The Veteran reported that he had been divorced three times and had been living with a woman for 18 years in a relationship described as "pretty good."  He had close attachments with three of his four children, two of whom were living with him.  The Veteran reported having "quite a few" friends and noted radio operation, boating, camping and golfing as activities/leisure pursuits.  The Veteran denied a history of attempted suicides.  He noted a history of violence, most recently in 2001, and alcohol abuse in the past, but denied drinking for the past eight years.  Psychiatric examination revealed that the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity was unremarkable.  Speech was unremarkable, spontaneous, clear and coherent.  His attitude towards the examiner was friendly and attentive.  Affect was full and mood was anxious.  Attention was intact and the Veteran was able to spell a word forwards and backwards.  The Veteran was oriented to person, time and place; thought process and content were unremarkable; and there were no delusions.  Judgment was noted to be that the Veteran understood the outcome of behavior and intelligence was average.  In regards to insight, it was noted that the Veteran partially understood that he had a problem.  The Veteran reported sleep impairment, noting only five to six hours of sleep per night with "medium to low" energy.  He denied hallucinations and there was no inappropriate behavior.  The Veteran was unable to interpret proverbs appropriately as he did not understand the proverb.  There were no obsessive or ritualistic behaviors.  The Veteran reported panic attacks, which occurred approximately once a month in response to triggers.  Symptoms involved increased heart rate, perspiration and fatigue.  The Veteran denied homicidal or suicidal thoughts.  Impulse control was noted to be poor due to episodes of violence.  The Veteran was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Memory (remote, recent and immediate) was normal and the Veteran was able to recall three out of three items immediately and two out of three items after a delay of a few minutes.  Symptoms of PTSD included recurrent distressing dreams; efforts to avoid thoughts, feelings, or conversations associated with the trauma; difficulty falling or staying asleep; difficulty concentrating; and hypervigilance, which were noted to be chronic.  The Veteran reported that he had worked as a tester/lineman for a phone company for 28 years.  He was not currently employed as he had retired in 1992 after being offered incentives for early retirement.  An Axis I diagnosis of anxiety disorder, not otherwise specified, was provided and a GAF score of 70 was assigned.  The examiner indicated that the Veteran had PTSD signs and symptoms that were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  Examples and pertinent symptoms, including those already reported, included mild hypervigilance and the Veteran's difficulty managing anger, which began before service.  

A February 2009 VA primary care follow up note indicates that the Veteran was seen in part with complaint of chest pain and shortness of breath.  He denied palpitations, syncope or pedal edema.  He was due for a private stress test the following day and was noted to have had chest pain with heat and exertion.  It was also noted the Veteran would undergo echocardiogram.  Review of his cardiovascular system revealed chest pain or tightness, but no palpitations, irregular heartbeat, ankle edema, orthopnea, or paroxysmal nocturnal dyspnea.  Cardiovascular examination revealed regular heartbeat without murmurs, rubs or gallops and no bruits.  The pertinent impression included hypertension and coronary artery disease.  

A January 2010 VA primary care note indicates that the Veteran was seen in part with complaint of chest pain and shortness of breath, though rarely now.  He denied palpitations, syncope, or pedal edema.  It was noted that the Veteran had had chest pain with heat and exertion.  It was noted that echocardiogram was ok; that there was no myocardial infarction, cerebrovascular accident, or congestive heart failure; that the Veteran had had cardioversion for arrhythmia; and that he underwent angioplasty in May 2005 with the placement of one stent (bare metal).  Review of his cardiovascular system revealed no chest pain or tightness, palpitations, irregular heartbeat, ankle edema, orthopnea, or paroxysmal nocturnal dyspnea.  Cardiovascular examination revealed regular heartbeat without murmurs, rubs or gallops and no bruits.  The pertinent impression included uncontrolled hypertension and stable coronary artery disease.  

A March 2010 record from Pasco Cardiology Center showed evidence of palpitations, but was negative for chest pain, shortness of breath, edema, paroxysmal nocturnal dyspnea, and orthopnea.  The assessment was unspecified cardiac dysrhythmia; other acute reactions to stress; angina pectoris; malaise and fatigue; coronary atherosclerosis of native coronary vessel; and old myocardial infarction.  

The Veteran underwent several VA examinations in March 2010, to include a VA arrhythmias examination.  In pertinent part, it was noted that the Veteran was noted to have myocardial infarction and atrial fibrillation as early as April 2005.  In regards to his cardiovascular problems, the Veteran reported occasional palpitations and stated he was cardioverted one time externally.  He did not have a pacemaker and denied chest pain and shortness of breath.  The condition did not affect his employability or activities of daily living.  Physical examination revealed blood pressure readings of 158/82, 137/89 and 147/96.  Pulse was 80.  Cardiovascular examination revealed a regular rhythm with normal S1 and S2.  There were no murmurs, rubs or gallops.  The point of maximal impulse was nondisplaced.  There were no signs of congestive heart failure and radial and dorsalis pedis pulses were two plus.  Cardiac stress testing was not indicated as the Veteran's METs were easily estimated at 7 to 9 based on his ability to perform manual labor.  It was noted that he had recently returned from Haiti where he provided physical supports as well as communications support, that he could carry 60 pounds, that he could climb a flight of stairs without limitation, and that he was able to perform manual tasks.  The pertinent diagnosis was atrial fibrillation.  

A May 2010 VA psychiatry note documents that the Veteran reported his PTSD symptoms continued at about the level discussed at the previous appointment.  He did not feel any improvement on Paroxetine and described mild but undesirable side effects characterized by a fullness or clogging of his ears, ringing, and a frequent need to yawn.  The Veteran continued to feel a sense of frustration with life, but felt that he just had to accept things as they now were.  He felt the same irritability, lability of mood, and episodes of depression; however, he felt that he had been coping somewhat better and was somewhat relieved that his disability rating had been increased to 70 percent from 30 percent.  Mental status examination revealed that the Veteran was dressed appropriately in casual clothes.  Grooming and personal hygiene were good and the Veteran sat quietly, without movement disorder.  He answered questions easily and reached goal ideas without difficulty, establishing a good rapport.  He spoke calmly at normal speed and was articulate and informative.  He was oriented times four and there was no evidence of psychotic thought process (thoughts were logical, coherent and linear); loosened associations or flight of ideas; tangentiality or circumstantiality; hallucinations or delusions; or obsessions or compulsions.  Mood was noted to be mildly apprehensive, improving during the course of the session.  Affect was neutral in amplitude.  There was no evidence of destructive ideation directed at himself or others, memory for recent and remote events was intact, intellectual functioning was in the normal range, and insight and judgment for routine life events was adequate.  An Axis I diagnosis of chronic, severe, PTSD, unchanged since previous appointment, poor response to Paroxetine was made and a GAF score of 55 was assigned.  

The Veteran underwent a VA review examination for PTSD in September 2010, at which time the claims folder and medical records were reviewed.  It was noted that the Veteran had outpatient treatment every six months for a mental disorder, but had not been hospitalized for a mental disorder.  Current treatment included anti-depressant and anti-anxiety medications and the Veteran reported that medication had reduced his anger.  The Veteran reported he had been in a significant relationship for 18 years.  He had four adult children and did not have contact with one daughter.  One son was in prison and he did not have a relationship with this son throughout his childhood, but they related well now.  He related well with other family members.  The Veteran socialized with others and had a few close friends that were Vietnam veterans.  Otherwise, he reported that he tended to withdraw from others.  The Veteran reported that he volunteered through the Department of Defense.  He denied a history of suicide attempts.  He reported having episodes of rage five or six times since his last evaluation, but denied having physically assaulted others in the recent past.  He denied the use of alcohol or other substances.  Psychiatric examination revealed that he was clean and casually dressed.  Psychomotor activity was unremarkable.  Speech was also unremarkable and clear and coherent.  The Veteran's attitude toward the examiner was cooperative and friendly.  Affect was normal and the Veteran described his mood as angry.  Attention was intact and the Veteran was able to do serial sevens, but unable to spell a word forward and backward (noted that he declined to attempt).  The Veteran was intact to person, time and place and thought process and thought content were noted to be unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  Intelligence was average and in terms of insight, the Veteran understood that he had a problem.  The Veteran reported sleep impairment, namely that he had nightmares and was only able to sleep three to four hours a night, which caused him to feel fatigued during the day.  There were no hallucinations or inappropriate behavior and the Veteran was able to interpret proverbs appropriately.  There was no obsessive or ritualistic behavior.  The Veteran reported panic attacks occurring twice a month.  When asked about severity, he indicated that he called his cardiologist.  When asked about duration, he indicated he had been having them for over 20 years.  The Veteran denied homicidal and suicidal thoughts.  The extent of impulse control was poor and the Veteran reported episodes of violence.  He was able to maintain minimum personal hygiene and there were no problems with activities of daily living.  Memory was normal (remote, recent and immediate) and the Veteran was able to recall two out of three words after several minutes.  PTSD symptoms included recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions; recurrent distressing dreams of the event; inability to recall an important aspect of the trauma; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and hypervigilance.  For all symptoms, the frequency was daily to weekly, the severity was moderate to severe, and the duration was chronic.  The examiner reported that the degree of impairment in social and occupational functioning could not be stated as it appeared the examination yielded unreliable/inconsistent results based on a structured assessment used to detect malingering and that no diagnosis was offered due to these results.  It was also noted that the Veteran reported he used to be an alcoholic, but stopped drinking 11 years prior; that he denied any impairment in occupational functioning, which he attributed to "working alone," and that he had been employed as a lineman for the telephone company until this 1994 retirement; and that the Veteran reported his anger had impaired his ability to relate with others.  The examiner also reported that the Veteran was able to maintain activities of daily living and hygiene.  

A September 2010 VA psychiatry note documents that the Veteran reported frustration with the VA benefits process; feelings of guilt regarding behaviors that caused pain and unhappiness for his family; and difficulty sleeping, noting he was up at 4am and then only slept a few hours.  The Veteran also indicated he could not relax at night and was more irritable, and acknowledged that he was not taking his medication on a regular basis.  Mental status examination revealed that the Veteran was dressed appropriately in casual clothes.  Grooming and personal hygiene were good and the Veteran sat quietly, without movement disorder.  He answered questions easily and reached goal ideas without difficulty.  He spoke in a calm, clear voice at normal speed, was articulate and informative, and was cooperative, pleasant and appropriate.  He was oriented times four and there was no evidence of psychotic thought process (thoughts were logical, coherent and linear); loosened associations or flight of ideas; tangentiality or circumstantiality; hallucinations or delusions; or obsessions or compulsions.  Mood/affect was noted to be sullen and apprehensive.  There was no evidence of destructive ideation directed at himself or others, memory for recent and remote events was intact, general fund of knowledge was good and consistent with his level of education, intellectual functioning was in the normal to high-normal range, and insight and judgment for routine life events was good.  The assessment was PTSD/insomnia.  

An October 2010 VA mental health clinic social work note documents that the Veteran was seen with chief complaints of PTSD, depression and anger problems.  He reported a history of PTSD that continued to cause him problems with anger and irritability.  He reported feeling guilty for how he has treated people over the years due to his anger problems.  He reported he felt like part of him died while he was in Vietnam and that he continued to have nightmares and flashbacks about his experiences in combat.  He stated he did not sleep and had a very hard time being around people.  He reported he frequently felt angry and allowed things to bother him that most people would be able to ignore.  The Veteran reported that he had been married three times.  His first marriage lasted four years and he had one son with this wife.  His second marriage lasted five years and he has a daughter he does not speak to.  His third marriage lasted 20 years, however they were separated for most of it.  He has two children from his third marriage.  The Veteran currently had a girlfriend with whom he lived.  Hobbies included working on radios and being outdoors.  Mental status examination revealed that the Veteran was alert and oriented times four.  He was dressed appropriately for situation/season/age with good personal hygiene.  Eye contact was intact throughout the visit and rapport was established.  His mood was reported as okay.  His affect was restricted.  His speech was within normal limits and there was no evidence of active psychosis, thought disorder, or delusional process.  He denied current suicidal and homicidal ideation.  His memory was estimated as grossly intact for recent and remote personal history.  Intellectual functioning estimated as at least in the average range.  Insight and judgment estimated as adequate for therapy.  

The Veteran underwent VA heart and arrhythmias examinations on December 4, 2010, at which time his claims folder was reviewed.  During the heart examination, it was noted the Veteran suffered an acute myocardial infarction in May 2005 requiring cardiac catheterization and eventual percutaneous intervention with stent deployment at that time.  He had not had a subsequent heart attack since that event in 2005.  The Veteran described current occasional chest pain one to two times a week that was worsened with physical activity.  He also described dyspnea on exertion at distances above 100 feet.  He had no history of congestive heart failure, acute rheumatic heart disease, or other cardiac surgeries.  The Veteran's METs level was estimated at 5 to 7 as he could climb stairs slowly, level walk at a moderate pace, and do moderate housework.  No additional exercise testing was required as the above history was more than adequate to assess his METs level.  The Veteran had a history of atrial fibrillation, but no history of hyperthyroid heart disease.  He was currently retired.  He described a decrease in his physical activity as a consequence of his heart disease.  This had led him to lead a largely sedentary life since his heart attack.  Physical examination revealed blood pressure of 134/85 and pulse of 75.  Cardiovascular examination revealed a regular rhythm with auscultation and normal rate.  There were no audible murmurs, gallops or rubs and there was no evidence of congestive heart failure.  Heart size was mildly enlarged by echocardiogram.  Transthoracic echocardiogram from April 2004 documented a normal left ventricular function with an ejection fraction of 60 percent.  There was mild concentric left ventricular hypertrophy.  During the arrhythmia examination, the Veteran reported that he was first diagnosed with atrial fibrillation over 15 years prior and had a series of recurrent episodes of atrial fibrillation requiring hospitalization.  Approximately three of those episodes required direct cardioversion.  More recently in the last two years, the Veteran had had four episodes of rapid ventricular response requiring medical therapy in the local emergency department.  He did not have a pace maker or defibrillator and denied a history of any other forms of arrhythmia.  The Veteran denied any restrictions in his daily activities related to his atrial fibrillation.  The diagnoses were coronary artery disease, status post percutaneous intervention with stent deployment in 2005, currently active on medical therapy; and paroxysmal atrial fibrillation, currently active on medical therapy.  

The Veteran underwent dual isotope SPECT imaging with treadmill stress and gated SPECT imaging in March 2011 at Pasco Cardiology Center.  Current symptomatology included angina.  The Veteran performed treadmill exercise using Bruce protocol, completing five minutes with an estimated workload of 6.5 METS.  The heart rate was 86 beats per minute at baseline and increased to 150 beats at peak exercise, which was 96 percent of the maximum predicted heart rate.  The peak blood pressure was 152/84.  The Veteran did not develop symptoms other than fatigue during the procedure.  The resting EKG demonstrated normal sinus rhythm with right bundle branch block and did not show ST-segment changes consistent with myocardial ischemia during exercise.  The left ventricular ejection fraction was calculated to be 49 percent.  In comparison to prior study in February 2009, there was no significant change.  The SPECT imaging from February 2009 calculated the left ventricular ejection fraction to be 55 percent.  

The Veteran underwent a VA review examination for PTSD in March 2011, at which time his claims folder and medical records were reviewed.  He reported receiving outpatient treatment for a mental disorder over the last couple of years, but denied any hospitalizations.  Current treatment included anti-anxiety medication and individual psychotherapy, but no group therapy.  The Veteran reported he saw his psychiatrist every month or three or so.  He reported a legal history, but none during the timeframe of this appeal.  The Veteran reported that he had been married three times and was currently in a relationship for 20 years.  He was living with his girlfriend.  The Veteran had four children and indicated that he had friends.  When asked about activities and leisure pursuits, the Veteran reported he was a radio operator and had gone to Haiti to help with rescue.  He denied a history of suicide attempts and indicated a history of violence/assaultiveness.  The Veteran claimed that he quit alcohol and had been away 25 to 27 years, but also acknowledged having DUIs after that.  Psychiatric examination revealed that the Veteran was casually dressed.  Psychomotor activity was unremarkable.  Speech was spontaneous, clear and coherent.  The attitude toward the examiner was manipulative and contemptuous.  Affect was full and mood was fearful.  Attention was intact and the Veteran was able to do serial 7s and spell a word forward and backward.  He was oriented to person, time and place.  Thought process and thought content were unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  Intelligence was average and the Veteran understood that he had a problem.  The Veteran reported sleep impairment, but was unable to specify how many hours he was sleeping during the night and answered "a few."  There were no hallucinations or inappropriate behavior.  The Veteran interpreted proverbs inappropriately and the examiner indicated that the inappropriate interpretation was concrete.  The Veteran did not have obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  The extent of impulse control was fair and the examiner noted episodes of violence in the form of a history of assault charges (all of which predated the appeal period).  The Veteran was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  Memory (remote, recent and immediate) was normal.  The Veteran reported the following symptoms of PTSD: intrusive memories; distressing memories triggered by cue; nightmares; flashbacks; physical reactions in response to triggers for trauma; avoiding thinking/talking about the trauma; avoiding people, places and activities that trigger distressing reminders of the trauma; anhedonia; detachment; restricted range of affect; sense of foreshortened future; sleep impairment; irritability/anger; impaired concentration; hypervigilance; and exaggerated startle response.  The Veteran attributed nightmares, trouble sleeping and irritability to stress exposure.  An Axis I diagnosis of PTSD was provided and a GAF score of 60 was assigned.  In the comments section, the examiner reported that the Veteran was contemptuous.  He reported that he was a first responder and that he was called sometimes, but it varied, with six hours this month.  He also reported that he had gone to Haiti as a radio operator and that he had lost every bit of compassion for anyone.  The examiner also noted that mood symptoms and legal problems were related to alcohol abuse and that it would be with resort to mere speculation to separate alcohol and/or drug abuse effects from the diagnosed mental disorder.  The Veteran reported he retired in 1994 after working for 27 years at a phone company.  He then worked as a school bus driver from 1994 to 1997.  He indicated he was let go because he had a fight with a police officer.  The Veteran reported that the incident that led to the assault was a DUI and that he lost his driver's license and had to stop working because of that.  The Veteran attributed his unemployment to his mental disorder.  The examiner indicated the Veteran was evasive about the facts surrounding the revocation of his license.  The examiner determined that the Veteran was not unemployable due to a mental disorder.  The examiner also determined that the Veteran had mild social inhibition due to depression and anxiety symptoms related to PTSD and that important social activities were given up due to substance abuse or recovering from its effects.  

The Veteran also underwent a VA heart examination in March 2011.  His claims folder and medical records were reviewed.  His course since onset was stable and current treatment included medication.  The Veteran denied a history of cardiac trauma or cardiac neoplasm; rheumatic fever; valvular heart disease including prosthetic valve; congestive heart failure; other head disease; angina; dizziness; syncope; and fatigue.  A history of myocardial infarction, hypertension, hypertensive heart disease, heart rhythm disturbance and dyspnea was noted.  The myocardial infarction had occurred in 2005.  Continuous medication was required for control of hypertension and for heart disease.  Dyspnea onset on moderate exertion.  Physical examination revealed pulse of 68; respiratory rate of 16; and blood pressure of 126/78.  Cardiac examination revealed no evidence of congestive heart failure or pulmonary hypertension.  Heart sounds were present at S1 and S2.  There were no extra heart sounds and rhythm was regular.  There was no evidence of abnormal breath sounds.  Cardiac stress testing was not indicated as METS were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  METs were estimated at 5-7 for Veteran with known coronary artery disease status post stent placement with dyspnea on exertion with moderate activity.  The examiner noted that the Veteran had had a recent stress test two weeks prior and was told he was ok.  The diagnoses were coronary artery disease, hypertension, and atrial fibrillation, not currently active.  The Veteran reported effects on usual occupation and resulting work problems and effects on usual daily activities, specifically "get a little out of breath" with moderate exertion.  The examiner determined that the Veteran's condition described in this report should not preclude strenuous physical, light duty, or sedentary physical employment.  It was noted the Veteran had been retired for 11 years prior to his myocardial infarction.  The examiner noted that the history of myocardial infarction six years prior status post one stent placement would not hinder the average person from obtaining and maintaining gainful employment and that, on average, people return to work one to three months after myocardial infarction, per the American Heart Association.  

An April 2011 VA psychiatry telephone encounter note documents that the Veteran was contacted to evaluate his response to medication.  He described no change in his mood and had been compliant with medication, which he felt controlled his emotional liability if there are no particular stressors for that particular day.  He described increased stress caused by the sudden departure of his daughter (several months ago), who left without warning.  He had not been in contact with her until recently, when he was able to locate her on Facebook.  The Veteran described becoming very irritable while going through the application for unemployability.  He became involved in some mild altercation with a filing clerk, got past that emotional obstacle, filed the papers and was now waiting for a determination.  Mental status examination was limited by telephone contact, but the Veteran answered questions and reached goal ideas without difficulty, establishing good rapport.  He spoke deliberately, was articulate, informative, critical of VA processes, and sarcastic, but respectful.  He was oriented times four.  There was no evidence of psychotic thought process.  Thoughts were logical, coherent, and linear.  There was no evidence of loosened associations, flight of ideas.  There was no evidence of tangential or circumstantial thinking.  There was no evidence of hallucinations or delusions.  There was no evidence of obsessions or compulsions.  Mood was sarcastic, but personable and cooperative.  Affect was neutral in amplitude.  There was no evidence of destructive ideation directed at himself or others.  He denied suicide ideation, intent or plan.  Memory for recent and remote events was intact.  Intellectual functioning was in the normal range.  Insight and judgment for routine life events was adequate.  An Axis I diagnosis of unchanged PTSD was made and a GAF score of 60 was assigned.  

A March 2011 record from Pasco Cardiology Center showed evidence of edema, but was negative for chest pain, shortness of breath, and palpitations.  The assessment was increased lipids; unspecified cardiac dysrhythmia; other acute reactions to stress; angina pectoris; malaise and fatigue; coronary atherosclerosis of native coronary vessel; and old myocardial infarction.  A September 2011 record from Pasco Cardiology Center showed evidence of palpitations, but was negative for chest pain, shortness of breath, and edema.  The assessment was unspecified cardiac dysrhythmia; other acute reactions to stress; angina pectoris; malaise and fatigue; coronary atherosclerosis of native coronary vessel; and old myocardial infarction.  A November 2011 record from Pasco Cardiology Center was negative for chest pain, shortness of breath, palpitations, and edema.  The assessment was hypertension; hyperlipidemia; unspecified cardiac dysrhythmia; other acute reactions to stress; angina pectoris; malaise and fatigue; coronary atherosclerosis of native coronary vessel; and old myocardial infarction.  

A May 2012 record from Pasco Cardiology Center was negative for chest pain, shortness of breath, and palpitations, but edema in the knees was noted.  The assessment was hypertension; unspecified cardiac dysrhythmia; other acute reactions to stress; angina pectoris; malaise and fatigue; coronary atherosclerosis of native coronary vessel; and old myocardial infarction.  A July 2012 record from Pasco Cardiology Center was negative for chest pain and shortness of breath, but showed palpitations and edema.  The assessment was hypertension, coronary artery disease, old myocardial infarction, and increased lipids.  An October 2012 record from Pasco Cardiology Center was negative for chest pain, shortness of breath, palpitations, and edema.  

Private treatment records document that objective evaluation for the heart (cardiovascular system) revealed regular rate and rhythm without murmur, gallop or rub, and normal heart sounds, in October 2012, November 2012, and January 2013.  See records from Dr. J.E.L.  

The Veteran underwent an initial psychiatry assessment at VA in December 2012.  He presented for follow up treatment of PTSD and depression.  On specific psychiatric symptom inventory, he reported frequent sad mood, anxiety, middle and terminal insomnia (he can get to sleep with his medications), irritability, problems with memory and concentration, restlessness, decreased libido, social withdrawal, and relative anhedonia.  The Veteran also reported ongoing PTSD symptoms, to include recurrent dreams of the traumatic combat experiences (every 10 days); emotional and physiologic reactivity to cues that remind him of these events; avoidant behavior; hypervigilance; and exaggerated startle responses.  He did not experience flashbacks.  The Veteran also specifically denied recent major change in weight/appetite, symptoms suggestive of bipolarity or obsessive compulsive disorder (OCD), spontaneous panic attacks, delusions, hallucinations, suicidal or homicidal ideation, or recent substance abuse.  The Veteran denied psychiatric hospitalizations and history of suicidal acts and self-harm.  When asked about a history of violence/assaulting others/legal problems, the Veteran reported a history of bar fights in the past and that the last time he had a physical altercation was two years ago, when he broke the hand of someone who physically threatened his girlfriend and ended up in jail.  The Veteran reported that alcohol used to be a much bigger problem and that he still drank excessively, but that this was much less than in the past.  He had been divorced three times and had been living with his girlfriend for 21 years.  He had retired in 1995 and leisure time pursuits were noted to include radio operator, first responder, boating and fishing.  Mental status examination revealed that the Veteran was appropriately dressed and groomed with good hygiene and eye contact.  There was no increase or decrease in motor activity; mood was euthymic; affect was full in range and congruent to mood; attitude was cooperative and adequately engaged; speech was of normal rate, quantity, volume and tone; thought process was organized and goal directed; thought content was logical with no delusions, hallucinations or obsessions; and there was no suicidal or homicidal ideation.  The Veteran was alert and oriented in all spheres; memory was globally intact; and insight/judgment was good.  An Axis I diagnosis of PTSD was provided and a GAF score of 60 was assigned for the last year and currently.  

A January 2013 record from Pasco Cardiology Center was negative for chest pain, shortness of breath, palpitations, edema, paroxysmal nocturnal dyspnea, and orthopnea.  

An April 2013 private treatment record from Dr. J.E.L. documents that the Veteran was seen for follow up encounter after a motorcycle accident.  Objective evaluation for the heart (cardiovascular system) revealed regular rate and rhythm without murmur, gallop or rub, and normal heart sounds.  

The Veteran underwent a VA Review PTSD Disability Benefits Questionnaire (DBQ) in August 2015.  The diagnosis provided was PTSD and it was noted the Veteran did not have more than one mental disorder diagnosed.  PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported that he had a GED and that he had been married three times.  He divorced his third wife seven years prior.  He reported being in a significant relationship for 21 years.  He reported having four children with whom he felt close.  The Veteran reported that he had friends and leisure pursuits included his motorcycle, boat and motor home.  He was currently living with a significant other for several years.  The Veteran denied a history of suicide attempts and convincingly denied any self-harm or harm to others ideas or plans.  When asked about a history of violence or assaultiveness, the Veteran reported that he was charged with battery "over 3 years ago."  He reported that alcohol was a factor.  In regards to his occupational history, the Veteran reported that he had retired about 20 years ago after the telephone company where he worked gave him an early retirement package with all benefits.  He was 47 years old and his commute used to be stressful.  Current treatment included anti-depressant medication and individual psychotherapy, but no group therapy.  The Veteran denied any new legal problems since his 2011 VA examination.  He reported drinking "maybe once" a week.  He reported drinking an average of 4 drinks on each occasion.  He reported that he was charged with battery (alcohol was a factor, he reported that he was provoked by another man who called his girlfriend names) over three years ago.  Symptoms that active applied to the Veteran's diagnosis included anxiety and chronic sleep impairment.  When asked about recurrent, involuntary, and intrusive distressing memories of the traumatic events, the Veteran responded "I try not to.  Sometimes something triggers it, like a helicopter."  When asked about recurrent distressing dreams in which the content and/or effect of the dream are related to the traumatic events, the Veteran responded "It's about 3" times a month.  "Sometimes more."  The examiner also noted avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; inability to remember an important aspect of the traumatic events; and persistent and exaggerated negative beliefs or expectations about oneself, others, or the world.  When asked about hypervigilance, the Veteran reported feeling nervous when in crowds but also stated "I'm scared that something it's gonna happen.  I trust the guys I'm with because they are all Vietnam vets."  When asked about exaggerated startle response, the Veteran reported that he dislikes fireworks.  When asked about sleep disturbance, he reported sleeping an average of five hours at night.  He reported no difficulty falling asleep, but reported difficulty staying asleep, for example if he heard something.  He also reported that "when it rains, for some reason, I feel that I have to stay in bed all day."

The Veteran also underwent a heart conditions DBQ in August 2015, at which time he was diagnosed with coronary artery disease.  He reported that he was treated at Bayonet Point Hospital in Brooksville for myocardial infarction and had one stent placed in 2005 and had done well since then; that he saw his private cardiologist every four months and had a stress test once a year (sometimes treadmill and sometimes nuclear); that there were no concerns on any of the stress tests; and that he remained active with no concerning symptoms.  The examiner reported that the Veteran had had a myocardial infarction, but that he did not have congestive heart failure; cardiac arrhythmia; a heart valve condition; any infectious cardiac conditions, including active valvular infection (including rheumatic heart disease), endocarditis, pericarditis or syphilitic heart disease; or pericardial adhesions.  The Veteran had undergone percutaneous coronary intervention (PCI) (angioplasty), namely having one stent placed in 2005, but had not been hospitalized.  Physical examination revealed heart rate of 69.  Rhythm was regular and the point of maximal impact was the 4th intercostal space.  Heart sounds were normal and there was no jugular-venous distension.  Lungs were clear and peripheral pulses (dorsalis pedis and posterior tibial) were normal.  There was no peripheral edema in either lower extremity.  Blood pressure was 147/85.  There was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner reported that a 2011 electrocardiogram showed infarct, age undetermined.  An interview-based METs test revealed a level of > 7-10 METs, which had been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging (6 mph).  This level reflected the lowest activity level at which the Veteran reported dyspnea and fatigue attributable to the cardiac condition.  The examiner indicated that the Veteran had not had both an exercise stress test and an interview-based METs test and that the METs level limitation provided above was due solely to the heart condition.  The heart condition did not impact the Veteran's ability to work.  The examiner also reported reviewing the VBMS file and noted that diagnostic testing was not clinically indicated at that time.  The examiner explained that cardiac stress testing was medically contraindicated for examination purposes as METS are easily estimated based on the Veteran's known disease, level of physical activity and reported symptoms; that in the absence of chronic congestive heart failure or treatment for chronic congestive heart failure, estimated METS are more indicative of functional disability than is an echocardiogram, ECG or chest x-ray as none of these tests demonstrate functional capacity; and that a normal ejection fraction does not equate to normal functional capacity as many individuals with coronary artery disease have normal ejection fractions.  The examiner also noted that individuals with an abnormal ejection fraction may be found to have minimal or even no symptoms/decreased functional capacity.  The examiner also noted that estimated METS > 7-10 was based on coronary artery disease status post myocardial infarction and a single stent placement 10 years ago with no recurrent myocardial infarction or evidence of ischemia; that the Veteran's comorbid conditions such as obesity and deconditioning, degenerative joint disease of the lumbar spine, diabetes with peripheral neuropathy, and hypertension, which could potentially decrease METs, had not been taken into consideration; and that the estimated METs was based solely on coronary artery disease status post myocardial infarction and stent.

The RO sought addendum opinions in September 2015 that addressed portions of the Board's October 2014 remand instructions; however, the Veteran underwent additional examinations in October 2015.  

During the review PTSD DBQ, the Veteran was diagnosed with PTSD, which was noted to be in partial remission.  The Veteran's level of occupational and social impairment was summarized as follows: a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran reported that he had a long-term girlfriend who resides with him; that he enjoyed socializing with other veterans and his little dog, Daisy; that he goes to the VFW and that he enjoyed communicating on his HAMM radio.  The Veteran indicated that he had retired from the telephone company over 20 years ago at age 47.  Since then he reports he went to Haiti four years ago to help in earthquake relief efforts using his radio.  The examiner reported that there were no recent mental health notes found.  Mental health diagnostic study note indicated that on a self-report measure he scored low on anxiety and medication list indicates he was prescribed Fluoxetine and Bupropion.  The Veteran denied current legal trouble but had a DUI history.  He indicated that he had slowed down his drinking but had not stopped.  The only symptom that actively applied to the Veteran's diagnosis was anxiety.  The Veteran was in a euthymic mood, his affect was mood congruent, he was in no apparent distress, and he was not psychotic, suicidal or homicidal.  

In response to the request that the examiner comment on the Veteran's level of occupational impairment caused by any PTSD symptoms and to assign a GAF score, with its meaning explained in the context of the rating criteria, and reconciliation of findings and conclusions with the GAF scores previously recorded if the examiner's assigned GAF score differs from those previously recorded, with explanation as to the differences in these GAF scores to the extent possible, the examiner noted that first of all, GAF scores were no longer used so this is a request that has no meaning in the current psychiatric culture.  The examiner explained that the GAF score was dropped from the DSM-5 because of its conceptual lack of clarity, and questionable psychometrics in routine practice.  Therefore no GAF score would be provided.  Regarding the request that the examiner provide an assessment of how the Veteran's PTSD symptoms have affected his occupational and social functioning since March 9, 2009, the examiner reported that his symptoms did not affect him at all.  The examiner explained that if the Veteran was truly suffering from PTSD he would have not volunteered to go to a disaster area (Haiti in 2011) after the earthquake and subject himself to more trauma exposure.  The examiner also reported that the Veteran had an active social life with veterans and had a motorcycle, boat, and motor home.  The examiner reported that the Veteran's current symptoms of PTSD may cause mild impairment due to irritability and social avoidance in employment settings that require a great deal of social interaction.  It was noted that the Veteran contends that he had no difficulty interacting with people who have been in the military.  He had maintained employment for 27 years with the phone company and retired.  Since then he worked in communications in Haiti during the earthquake about four years ago.  He also worked as a school bus driver, which requires being around non-military groups of people.  This ended due to the rules about driving and having a DUI record.  Regarding the contention from the attorney that PTSD causes alcoholism, the examiner reported that there is no objective data to support this relationship; that the self-medication hypothesis is simply another way to avoid taking responsibility for one's drinking behavior; and that research indicates that genetic factors and personal characteristics are linked to who will be prone to alcohol abuse or dependence not whether or not they have been exposed to a traumatic stressor.  

During the heart conditions DBQ, the Veteran was diagnosed with coronary artery disease status post percutaneous intervention with stent deployment.  The Veteran reported he was scheduled to see his private physician for routine follow up the following day and would probably do a stress test.  He described regular follow up with his cardiologist with periodic myocardial perfusion scans.  He indicated he was unable to tolerate the treadmill testing due to his knee arthritis and total knee arthroplasties.  The examiner noted the Veteran had no coronary artery disease/ischemic heart disease related difficulties during major surgeries in 2013 (total knee arthroplasties).  His last catheterization was three or four years ago and was ok then.  There had been no interventions and the Veteran stated it was done to check up on things.  The Veteran also denied myocardial infarction or percutaneous coronary intervention since the initial 2005 events.  When asked if there were any changes in his heart condition since 2006, the Veteran replied "everything's pretty much the same."  The Veteran reported that he had been trying to walk and went out every day with his wife.  When it was hot, he felt it and was much more fatigued and short of breath, but knew it was not a heart attack.  The Veteran reported that if it was hot outside, he usually felt these symptoms after about one quarter of a mile.  He stated that he had had these same symptoms for about 20 years and had them before moving to Florida in 2001.  These symptoms were reported as different from those when he had his heart attack in 2005.  When asked what his doctor said about these symptoms, he indicated that he was told to try and lose weight and that anemia had been mentioned.  In regards to occupation, the Veteran reported working for a telephone company from 1967 to 1997 and was a school bus driver up until 15 years ago.  He also reported that he worked for FEMA as a radio operator in command structure and communications.  Physical examination revealed heart rate of 76 with regular rhythm and point of maximal impact at the 4th intercostal space.  Heart sounds were normal and there was no jugular-venous distension.  Lungs were clear to auscultation and dorsalis pedis peripheral pulses were normal.  There was no peripheral edema in either lower extremity.  Blood pressure was 123/81.  The examiner determined that the Veteran's heart condition did not impact his ability to work.  The examiner was asked to provide an opinion whether the Veteran's heart disease had more nearly approximated a workload of greater than 3 METS, but not greater than 5 METs, or a workload of 5 METs, but not greater than 7 METs, since his award of service connection in January 2011, with consideration of the estimated METs of 5-7 noted in the December 2010 VA examination, as well as the Veteran's estimated workload level of 6.5 METs noted during a private evaluation in March 2011.  The examiner was also asked to indicate whether s/he believed that an increase in disability had occurred since November 7, 2006, and, if so, to provide an approximate date that the increase occurred, and to comment on the effect of the Veteran's coronary artery disease on his employability.  

The examiner agreed with the METs estimate rendered by the August 2015 examiner.  It was the examiner's opinion that the Veteran's heart disease has more nearly approximated a workload of at least greater than 5 METs to 7 METs, since his award of service connection in January 2011.  The rationale was based upon greater than 25 years clinical experience in internal medicine, medical record review, and evaluation of the Veteran.  The examiner explained that the December 2010 examination report gave an estimated METs level "at 5 to 7" based upon the Veteran's described level of physical activity, without consideration of non-ischemic heart disease related activity limitations and the March 2011 testing documented the Veteran's ability to achieve a treadmill based workload of 6.5 METs without EKG evidence of ischemia, and without any significant change in myocardial perfusion findings from February 2009, with notation that "the patient did not develop symptoms other than fatigue during the procedure."  The examiner reported that the Veteran's exertional "fatigue" is most likely not due to his ischemic heart disease.  The examiner noted that the Veteran describes that he has experienced the same level of exertional fatigue and shortness of breath for many years (prior to diagnosis and successful treatment for his 2005 single vessel coronary thrombus).  As noted within the RO's request for an addendum opinion and the August 2015 METs estimate, Veteran has many non-service connected morbidities which contribute to his activity limitations.  The examiner noted that the Veteran was hospitalized in 2012 for severe blood loss with hypotension (required transfusion of multiple units of blood) due to a non-service connected condition and that no ischemic events were reported during the severe cardiovascular stress of anemia and low blood pressure.  The examiner also noted that the Veteran was cleared for a 2013 surgical performance of bilateral knee replacements and that the surgeries were performed without complications related to Veteran's ischemic heart disease.  The examiner concluded that based upon the medical record and the Veteran's description of his history and activities, an increase in his service-connected cardiac disability has not occurred since November 7, 2006.  

The preponderance of the evidence of record supports the assignment of an initial 60 percent rating for the service-connected coronary artery disease status post percutaneous intervention with stent deployment as of December 4, 2010, the date of the VA heart examination during which his METs level was estimated at 5 to 7, which more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 7005.  The Board is also assigning the 60 percent rating based on the March 2011 VA heart examination, during which METs were estimated at 5-7 for Veteran with known coronary artery disease status post stent placement with dyspnea on exertion with moderate activity, and the March 2011 record from Pasco Cardiology Center, which reported that left ventricular ejection fraction was calculated to be 49 percent on treadmill exercise using Bruce protocol.  The Board notes that December 4, 2010, is the more appropriate date on which to assign the 60 percent rating as this was an on-going increased rating claim, not a new claim for increased rating, and December 4, 2010, is the date on which entitlement to the 60 percent rating arose.  See 38 C.F.R. § 3.400(o)(1). 

The preponderance of the evidence of record dated prior to December 4, 2010, does not support the assignment of an initial rating in excess of 30 percent for coronary artery disease status post percutaneous intervention with stent deployment.  This is so because the evidence dated between November 7, 2006, the date on which service connection was established, and December 4, 2010, does not show that the service-connected heart disability was manifested by more than one episode of acute, congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Rather, the Veteran's ejection fraction was 52 percent in January 2007, 53 percent in January 2008, and 55 percent in February 2009.  See records from Pasco Cardiology Center.  In addition, there are no actual or estimated METs documented in the private or VA treatment records during this time frame, nor evidence of congestive heart failure in the private or VA treatment records during this time frame.  For these reasons, the Veteran's service-connected coronary artery disease status post percutaneous intervention with stent deployment more nearly approximates the currently-assigned 30 percent rating criteria prior to December 4, 2010. 

The preponderance of the evidence of record also does not support the assignment of an initial rating in excess of 60 percent for coronary artery disease status post percutaneous intervention with stent deployment as of December 4, 2010.  This is so because the evidence does not show that the service-connected heart disability was manifested by chronic congestive heart failure; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Rather, there is no indication that the Veteran has ever been found to have congestive heart failure; METs have always been estimated over a level 3; and there are no records containing findings related to ejection fraction.  See private and VA treatment records; VA examination reports.  For these reasons, the Veteran's service-connected coronary artery disease status post percutaneous intervention with stent deployment more nearly approximates the currently-assigned 60 percent rating criteria as of December 4, 2010.

The preponderance of the evidence of record supports the assignment of an initial rating of 50 percent for PTSD throughout the entire appeal period.  As an initial matter, the Board notes that six GAF scores have been assigned in this case, namely one score of 45, one score of 70, one score of 55, and three scores of 60.  The majority of the scores assigned throughout the appellate period fall within the range that reflects moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV; see also VA examination report and VA treatment records.  When taken in conjunction with the subjective symptoms reported by the Veteran, to include panic attacks; impaired memory; sleep impairment; poor impulse control/episodes of rage; irritability; lability of mood; depression; withdrawal; nightmares; flashbacks; intrusive memories; hypervigilance; exaggerated startle response; and anxiety, the Board finds that these symptoms approximate the criteria for the assignment of a 50 percent rating throughout the entire appeal period.  See id.  In other words, the Board agrees with the Veteran's attorney's argument made in the May 2012 notice of disagreement that there are clear indications that an evaluation of at least 50 percent is warranted for PTSD.  

The Board notes at this juncture that it has considered the Veteran's mood symptoms and legal problems as a result of alcohol abuse in conjunction with the service-connected PTSD, since the March 2011 VA examiner determined that it would be with resort to mere speculation to separate the effects of alcohol abuse from the diagnosed mental disorder.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of service- and nonservice-connected conditions, the doctrine of reasonable doubt dictates that the Veteran's disability be attributed to the service-connected disability).

The Board does not find that a rating in excess of 50 percent for PTSD is warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 70 percent, rating, at any time during the appeal period.  The Board acknowledges that the Veteran has reported three failed marriages and some estrangement from some of his four children.  The Board also acknowledges that the Veteran has reported being involved in past altercations (and that he has reported at least one altercation during the appeal period) and that his impulse control was described as poor by the November 2009 and September 2010 VA examiners.  See VA treatment records and examination reports.  He is not, however, unable to establish and maintain effective relationships, as he has consistently reported being in a serious relationship for approximately 25 years (reported an 18 year relationship during the November 2009 VA examination and a 20 year relationship during the March 2011 VA examination) and living with his girlfriend, he has reported having friends, he has reported being close to some of his children, and he has reported going to the VFW.  Id.  

Moreover, there is no evidence of such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation, or difficulty in adapting to stressful circumstances (including work or a work like setting).  The Veteran worked for a telephone company until 1994, when he was reportedly given an early incentive to retire, see e.g., VA examinations dated November 2009 and September 2010, and while the Board acknowledges that he thereafter reported working as a school bus driver until 1997, when he was terminated due to an altercation with a police officer that resulted in the loss of his license, the Veteran clearly reported during the March 2011 VA examination that the incident that led to the altercation was a DUI, which resulted in the loss of his license.  There is no indication that his PTSD symptomatology interfered while he was on-the-job and the Veteran denied he had any impairment in occupational functioning during the September 2010 VA examination because he had been able to work alone.  The Board also acknowledges the objective evidence of impaired mood (described as anxious; apprehensive; angry; sullen; fearful; and sarcastic); impaired affect (described as restricted); impaired insight (partially understood he had a problem); and concrete interpretation of proverbs.  There is no indication, however, from either the subjective reports or objective evidence of record, that the Veteran has not been able to perform activities of daily living or routine activities.  Rather, the Veteran has consistently been clean, neatly groomed, and appropriately and casually dressed with good personal hygiene; he has consistently been oriented in all spheres; and his speech has consistently been reported as normal (described as unremarkable, spontaneous, clear, coherent, normal speed, articulate, informative, calm, and of normal rate, quantity, volume and tone).  The Board also notes that the Veteran has consistently denied suicidal ideation, his thought content has always been described as unremarkable (described as logical with no delusions, hallucinations or obsessions in 2012), and the Veteran has consistently been described as without obsessive or ritualistic behaviors.  See VA examination reports; VA treatment records.  For all these reasons, a rating in excess of 50 percent for PTSD is not warranted at any time during the appellate period.  The Board finds that the Veteran does not have occupational and social impairment with deficiencies in most areas. 

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2015).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The U.S. Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular evaluations assigned for any of his service-connected disabilities inadequate. 

The Board finds that the Veteran's service-connected heart disability picture is not so unusual or exceptional in nature as to render the currently-assigned ratings inadequate at any time during the period on appeal.  The Veteran's service-connected heart disability is evaluated under the Schedule of Ratings for the cardiovascular system, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology.  38 C.F.R. § 4.104.  The Veteran's heart disability is manifested by objective evidence of reduced workload in METs and subjective and objective evidence of fatigue.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the currently-assigned disability ratings.  Ratings in excess of those currently assigned are provided for certain manifestations of a heart disability, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the currently-assigned ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  See 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 115.  

The Veteran's service-connected PTSD is evaluated as a psychiatric disability using the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Notably, the symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Essentially, the General Rating Formula contemplates all symptoms causing social or occupational impairment.  The Board finds that all of the Veteran's symptoms associated with the service-connected PTSD are contemplated by the Rating Schedule and as a result referral for extraschedular consideration is not warranted.  Id.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

An initial rating in excess of 30 percent for coronary artery disease status post percutaneous intervention with stent deployment prior to December 4, 2010, is denied.

An initial rating of 60 percent, and not higher, for coronary artery disease status post percutaneous intervention with stent deployment is granted as of December 4, 2010, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating of 50 percent, and not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran's representative filed an informal claim for entitlement to a TDIU in January 2011.  No specific service-connected condition was identified.  In the formal claim for entitlement to a TDIU received in January 2011, the Veteran identified PTSD, hearing loss, and type II diabetes mellitus as the service-connected disabilities that prevented him from securing or following any substantially gainful occupation.  See VA Form 21-8940.  Since then, however, the Veteran's representative has asserted that the Veteran is service-connected for multiple disabilities which must be considered together to fairly assess their full impact on his ability to sustain gainful employment.  See, e.g., January 2013 VA Form 9.  None of the opinions obtained in this case have addressed this assertion.  Given the foregoing, the Board finds that an opinion addressing the functional effects of the service-connected disabilities upon the Veteran's ordinary activity which include employment is warranted in this case.  See 38 C.F.R. § 4.10.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an interview or examination with a vocational specialist or other appropriate personnel to determine the effects of his service-connected disabilities on obtaining and maintaining gainful employment.  If deemed appropriate, a phone interview will be sufficient.

The specialist should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The Veteran has previously relayed that he has experience as tester/lineman, bus driver, radio operator and first responder, and that he has a high school education.

The ultimate purpose of the interview or examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.  Service connection is in effect for coronary artery disease status post percutaneous intervention with stent deployment; PTSD; type II diabetes mellitus; peripheral neuropathy of the bilateral upper extremities; peripheral neuropathy of the bilateral lower extremities; tinnitus; and left ear hearing loss.  The Veteran's age and any disability other than those above should not be considered.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

The specialist must include in the report the rationale for any opinion expressed.  

2.  Readjudicate the claim for TDIU based on all the relevant evidence of record, including reports of examination such as the one ordered above; outpatient treatment records; lay statements; letters from employers; and evidence pertaining to the Veteran's educational background and employment history.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


